DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stanchions on the first side of the circuit board in combination with different bend-countering element on the second side of the circuit board as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, claim 1 from which claim 5 is dependent claims “said bend-countering element having a second CTE that is less than the first CTE of said circuit board” while claim 5 claims “said bend-countering element comprises at least one strip of solder disposed at said second side of said circuit board”.  Paragraph 27 of Applicant’s Specification as filed states that “the CTE of solder is higher than the PCB material”.  Therefore, Applicant fails to disclose a “bend-countering element having a second CTE that is less than the first CTE of said circuit board” wherein “said bend-countering element comprises at least one strip of solder disposed at said second side of said circuit board” as required by claimed.  
In view of the foregoing, claim 5 is directed to new matter.
Regarding claim 11, claim 1 from which claim 11 is dependent claims “a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board” while claim 11 claims “said stanchions 
In view of the foregoing, claim 11 is directed to new matter.
Regarding claim 24, claim 21 from which claim 24 is dependent claims “said bend-countering element having a second CTE that is less than the first CTE of said circuit board” while claim 24 claims “said bend-countering element comprises at least one strip of solder disposed at said second side of said circuit board”.  Paragraph 27 of Applicant’s Specification as filed states that “the CTE of solder is higher than the PCB material”.  Therefore, Applicant fails to disclose a “bend-countering element having a second CTE that is less than the first CTE of said circuit board” wherein “said bend-countering element comprises at least one strip of solder disposed at said second side of said circuit board” as required by claimed.  
In view of the foregoing, claim 24 is directed to new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 1
Claim 16
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board;
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board, wherein said bend-countering element comprises a low CTE plate disposed at said second side of said circuit board, and wherein the second CTE of said low CTE plate is less than the first CTE of said circuit board
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager;

said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager (by countering the bending, it is apparent that the bend countering element bends in a opposite direction from the PCB to maintain a planar configuration)


However, claim 16 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows.
Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of capturing an image with sufficient resolution for vehicular applications would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of using a CMOS imaging array (paragraph 5 teaches that the camera is a CMOS camera) having at least one million photosensor elements arranged in columns and rows (paragraph 29 teaches that the sensor includes 1 million pixels arranged in rows and columns).
In view of the motivations such as capturing an image with sufficient resolution for vehicular applications one of ordinary skill in the art would have implemented the claimed variation of the prior art system of U.S. Patent No. 10,899,275.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 1 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 2
Claim 16
The camera of claim 1,
 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration.
said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager


In view of the foregoing, claim 2 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 3
Claim 16
The camera of claim 1,
 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C


.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 4
Claim 16
The camera of claim 1,
 
wherein, when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C or a low temperature less than - 20 degrees C, the temperature-induced bending of said bend-countering element is in an opposite direction that the temperature-induced bending of said circuit board to at least partially counter the temperature-induced bending of said circuit board.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C


In view of the foregoing, claim 4 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 6
Claim 16
The camera of claim 1,
 

wherein said bend-countering element comprises a low CTE plate disposed at said second side of said circuit board, and wherein the second CTE of said low CTE plate is less than the first CTE of said circuit board.


In view of the foregoing, claim 6 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 1
Claim 7
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board;
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;

a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board; wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager;
wherein, with said camera disposed at the vehicle, temperature-induced bending of said bend-countering element is in an opposite direction from temperature-induced bending of said circuit board.
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager; (by countering the bending, it is apparent that the bend countering element bends in a opposite direction from the PCB to maintain a planar configuration)


However, claim 7 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows.
Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of capturing an image with sufficient resolution for vehicular applications would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of using a CMOS imaging array (paragraph 5 teaches that the camera is a CMOS camera) having at least one million photosensor elements arranged in columns and rows (paragraph 29 teaches that the sensor includes 1 million pixels arranged in rows and columns).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 1 is obvious over (and therefore not patentably distinct from) corresponding claim 7 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 7
Claim 7
The camera of claim 1,
 
wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board.
wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board


In view of the foregoing, claim 7 is obvious over (and therefore not patentably distinct from) corresponding claim 7 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 12
Claim 10

 
 comprising a thermal element electrically operable to actively heat or cool said circuit board.
comprising a thermal element operable to actively heat or cool said circuit board.


In view of the foregoing, claim 12 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 13
Claim 10
The camera of claim 12,
 
wherein said thermal element is operable to change the temperature of at least said circuit board to adjust focus of said at least one lens at said imager.
comprising a thermal element operable to actively heat or cool said circuit board (because the focus of the imager changes based on temperature induced bending of the circuit board, it is apparent that a thermal element which is operable to actively heat or cool the circuit board is also operable to change the focus since the focus can be changed through temperature induced bending as claimed in claim 7).


In view of the foregoing, claim 13 is obvious over (and therefore not patentably distinct from) corresponding claim 10 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 1
Claim 11
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board;
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board; 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager

wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager; (by countering the bending, it is apparent that the bend countering element bends in a opposite direction from the PCB to maintain a planar configuration)


However, claim 11 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows and said bend-countering element having a second CTE that is less than the first CTE of said circuit board.
Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of capturing an image with sufficient resolution for vehicular applications would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of using a CMOS imaging array (paragraph 5 teaches that the camera is a CMOS camera) having at least one million photosensor elements arranged in columns and rows (paragraph 29 teaches that the sensor includes 1 million pixels arranged in rows and columns).
In view of the motivations such as capturing an image with sufficient resolution for vehicular applications one of ordinary skill in the art would have implemented the claimed variation of the prior art system of U.S. Patent No. 10,899,275.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11 in view of Newiger fails to claim said bend-countering element having a second CTE that is less than the first CTE of said circuit board.

Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board;
Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board; 
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board; or
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions would counter temperature induced bending of a circuit board.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 1 is obvious over (and therefore not patentably distinct from) corresponding claim 11 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 8
Claim 11
The camera of claim 1,
 
comprising a housing that houses said circuit board and said imager.
a housing that houses said circuit board and said imager;


In view of the foregoing, claim 8 is obvious over (and therefore not patentably distinct from) corresponding claim 11 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 9
Claim 11
The camera of claim 8,
 
comprising at least two stanchions at said housing, and
wherein said bend-countering element comprises at least two stanchions at said housing
wherein said circuit board is attached at said stanchions, and wherein, when said camera is disposed at the vehicle, temperature-induced expansion of said housing and temperature-induced bending of said stanchions counter temperature-induced bending of said circuit board.
wherein said circuit board is attached at said stanchions, and wherein, when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C, said housing expands and said stanchions tilt and bend said circuit board to counter temperature-induced bending of said circuit board.


.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 10
Claim 12
The camera of claim 9,
 
wherein said stanchions attach at said second side of said circuit board, and wherein, with said camera disposed at the vehicle, temperature-induced expansion of said housing and temperature-induced bending of said stanchions bend said circuit board to move a center region of said imager away from said at least one lens.
wherein said stanchions attach at the second side of said circuit board opposite from the first side at which said imager is disposed, and wherein, when said camera is disposed at the vehicle and exposed to the high temperature, said housing expands and said stanchions tilt and bend said circuit board to move a center region of said imager away from said at least one lens.


In view of the foregoing, claim 10 is obvious over (and therefore not patentably distinct from) corresponding claim 12 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 14
Claim 2 (and claim 1 from which it is dependent)
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:

a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board,
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board; and wherein said bend-countering element comprises at least one strip of solder disposed at said first side of said circuit board Claim 2: wherein the second CTE of said at least one strip of solder is greater than the first CTE of said circuit board
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager;
wherein, with said camera disposed at the vehicle, temperature-induced bending of said bend-countering element is in an opposite direction from temperature-induced bending of said circuit board.
wherein, when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C or a low temperature less than -20 degrees C, said bend-countering element bends in an opposite direction that said circuit board bends to at least partially counter the temperature-induced bending of said circuit board;


However, claim 2 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows.

In view of the motivations such as capturing an image with sufficient resolution for vehicular applications one of ordinary skill in the art would have implemented the claimed variation of the prior art system of U.S. Patent No. 10,899,275.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 15
Claim 3
The camera of claim 14,
 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at said imager.


.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 16
Claim 4
The camera of claim 14,
 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.


In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 17
Claim 4
The camera of claim 14,
 

wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.


In view of the foregoing, claim 17 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 

Application 17/248418
United States Patent 10,899,275
Claim 18
Claim 2 (and claim 1 from which it is dependent)
The camera of claim 14,
 
wherein said bend-countering element comprises at least one strip of solder disposed at said first side of said circuit board.
Claim 1: wherein said bend-countering element comprises at least one strip of solder disposed at said first side of said circuit board


In view of the foregoing, claim 18 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 

Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of protecting the image sensor and PCB from damage from dust and particulates would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of providing a housing that houses said circuit board and said imager (figure 10 exhibits a PCB and image sensor in a housing as disclosed at paragraph 23).
In view of the motivations such as protecting the image sensor and PCB from damage from dust and particulates one of ordinary skill in the art would have implemented the claimed variation of the prior art system of U.S. Patent No. 10,899,275.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 14
Claim 7
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:

a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board,
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board;
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager;
wherein, with said camera disposed at the vehicle, temperature-induced bending of said bend-countering element is in an opposite direction from temperature-induced bending of said circuit board.
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager (it is apparent that in order to maintain focus the bend of the PCB is counted in a direction opposite which the PCB bends);


However, claim 7 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows.

In view of the motivations such as capturing an image with sufficient resolution for vehicular applications one of ordinary skill in the art would have implemented the claimed variation of the prior art system of U.S. Patent No. 10,899,275.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 in view of Newiger fails to claim the bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board.
At the time of filing, there was a recognized problem or need in the art to correct temperature induced warpage in a PCB.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board;
Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board; 
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board; or
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions would counter temperature induced bending of a circuit board.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 7 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 19
Claim 7
The camera of claim 14,
 
wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is greater than the first CTE of other layers of said circuit board.
wherein said bend-countering element comprises a laminate layer laminated at said circuit board (the analysis of claim 14 teaches that a laminate layer with a CTE greater than the CTE of other layers would have been obvious to try)


.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 21
Claim 16
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board, 
an imager disposed at said first side of said circuit board;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board; and wherein the second CTE of said low CTE plate is less than the first CTE of said circuit board
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board;
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager;

wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager;
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration.
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to bend said circuit board toward a planar configuration to maintain focus of said at least one lens at the imager;


However, claim 16 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows; and a housing that houses said circuit board and said imager.
Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of capturing an image with sufficient resolution for vehicular applications and protecting the image sensor and PCB from damage from dust and particulates would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of using a CMOS imaging array (paragraph 5 teaches that the camera is a CMOS camera) having at least one million photosensor elements arranged in columns and rows (paragraph 29 teaches that the sensor includes 1 million pixels arranged in rows and columns) and providing a housing that houses said circuit board and said imager (figure 10 exhibits a PCB and image sensor in a housing as disclosed at paragraph 23).
In view of the motivations such as capturing an image with sufficient resolution for vehicular applications protecting the image sensor and PCB from damage from dust and particulates one of 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 21 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 22
Claim 16
The camera of claim 21,
 
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain the planar configuration of said circuit board throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C


In view of the foregoing, claim 22 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 23
Claim 16
The camera of claim 21,
 
wherein, when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C or a low temperature less than - 20 degrees C, the temperature-induced bending of said bend-countering element is in an opposite direction that the temperature-induced bending of said circuit board to at least partially counter the temperature-induced bending of said circuit board.
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to bend the circuit board a selected amount to maintain focus of said at least one lens at said imager throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C


In view of the foregoing, claim 23 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 25
Claim 16
The camera of claim 21,
 
wherein said bend-countering element comprises a low CTE plate disposed at said second side of said circuit board.
wherein said bend-countering element comprises a low CTE plate disposed at said second side of said circuit board, and wherein the second CTE of said low CTE plate is less than the first CTE of said circuit board


In view of the foregoing, claim 25 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 21
Claim 8 (and claim 7 from which it is dependent)
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising:
A camera for a vehicular vision system, said camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, said camera comprising:
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE);
an imager disposed at said first side of said circuit board, 
an imager disposed at said first side of said circuit board;
a housing that houses said circuit board and said imager;
Claim 8: a housing that houses said circuit board and said imager.
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens;
a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens in focus at said imager;
a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board;
a bend-countering element disposed at one of said first and second sides of said circuit board, said bend-countering element having a second CTE that is different from the first CTE of said circuit board; wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board

wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager;
wherein, with said camera disposed at the vehicle, temperature-induced bending of said bend-countering element is in an opposite direction from temperature-induced bending of said circuit board; and
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager  (it is apparent that in order to maintain focus the bend of the PCB is counted in a direction opposite which the PCB bends);
wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration.
wherein said bend-countering element is selected so that, with said camera disposed at the vehicle, said bend-countering element counters temperature-induced bending of said circuit board to maintain focus of said at least one lens at the imager  (it is apparent that in order to maintain focus the bend of the PCB is counted in a direction opposite which the PCB bends);


However, claim 8 of U.S. Patent No. 10,899,275 fails to claim wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows.
Newiger is a similar or analogous system to the claimed invention as evidenced Newiger teaches a vehicular camera wherein the motivation of capturing an image with sufficient resolution for vehicular applications would have prompted a predictable variation of U.S. Patent No. 10,899,275 by applying Newiger’s known principal of using a CMOS imaging array (paragraph 5 teaches that the camera is a CMOS camera) having at least one million photosensor elements arranged in columns and rows (paragraph 29 teaches that the sensor includes 1 million pixels arranged in rows and columns).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 8 in view of Newiger fails to claim the bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board.
At the time of filing, there was a recognized problem or need in the art to correct temperature induced warpage in a PCB.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board;
Provide a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board; 
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board; or
Provide a bend-countering element disposed at said second side of said circuit board, said bend-countering element having a second CTE that is less than the first CTE of said circuit board.

In view of the foregoing, claim 21 is obvious over (and therefore not patentably distinct from) corresponding claim 8 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938). 
Application 17/248418
United States Patent 10,899,275
Claim 26
Claim 8
The camera of claim 21,
 
wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board.
Claim 7: wherein said bend-countering element comprises a laminate layer laminated at said circuit board, and wherein the second CTE of said laminate layer is less than the first CTE of other layers of said circuit board


In view of the foregoing, claim 26 is obvious over (and therefore not patentably distinct from) corresponding claim 8 in United States Patent No. 10,899,275 in view of Newiger (United States Patent Application Publication 2017/0126938).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sesti et al. (United States Patent Application Publication 2014/0298642), hereinafter referenced as Sesti, in view of Dubey et al. (United States Patent Application Publication 2018/0033741), hereinafter referenced as Dubey.
Regarding claim 14, Sesti discloses a camera for a vehicular vision system, said camera configured to be disposed at a vehicle, said camera comprising: a circuit board having a first side and a second side opposite said first side and separated from said first side by a thickness dimension of said circuit board, said circuit board having a first coefficient of thermal expansion (CTE) (figure 3 exhibits a PCB 138 as disclosed at paragraph 51, it is inherent that a PCB has a CTE and that opposite sides of the PCB are separated by a thickness dimension); an imager disposed at said first side of said circuit board (figure 3 exhibits an imager 140 as disclosed at paragraph 51), wherein the imager comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows (paragraph 88 teaches that the sensor is a megapixel array while each of the patents incorporated by reference in paragraph 88 teaches that the pixel elements are arranged in rows and columns); a lens assembly optically aligned with said imager, said lens assembly accommodating at least one lens (figure 3 exhibits a lens 112 as disclosed at paragraph 51).  However, Sesti fails to disclose a bend-countering element disposed at said first side of said circuit board, said bend-countering element having a second CTE that is greater than the first CTE of said circuit board; wherein said bend-countering element functions to counter temperature-induced bending of said circuit board; and wherein, with said camera disposed at the vehicle, temperature-induced bending of said bend-countering element is in an opposite direction from temperature-induced bending of said circuit board.
Dubey is a similar or analogous system to the claimed invention as evidenced Dubey teaches an electronic package wherein the motivation of reducing warpage in response to temperature changes 
In view of the motivations such as reducing warpage in response to temperature changes thereby reducing thermo-mechanical stress of the imager die connection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sesti.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Sesti in view of Dubey discloses everything claimed as applied above (see claim 14), in addition, Dubey discloses wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration (paragraph 29 teaches that the bimetal element counters temperature induced warping, it is apparent that if the warping is countered that the initial planar configuration is maintained).
Regarding claim 20, Sesti in view of Dubey discloses everything claimed as applied above (see claim 14), in addition, Sesti discloses a housing that houses said circuit board and said imager (figure 3 exhibits a housing 130 and 132 as disclosed at paragraph 51).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sesti in view of Dubey and further in view of Newiger (United States Patent Application Publication 2017/0126938).
Regarding claim 16, Sesti in view of Dubey discloses everything claimed as applied above (see claim 14), however, Sesti fails to disclose wherein said bend-countering element functions to counter temperature-induced bending of said circuit board to maintain said circuit board at a planar configuration throughout exposure of said camera to a range of temperatures between -40 degrees C and 60 degrees C.  
Newiger discloses that focus plane stability is required when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C or a low temperature less than - 20 degrees C (paragraph 22 teaches that focus stability is required over an operating temperature range of a vehicular camera which is between -40 degrees C. to +80 degrees C).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Sesti in view of Dubey’s compensation element 43 to bend in an opposite direction that said circuit board bends to at least partially counter the temperature-induced bending of said circuit board over a range of -40 degrees C. to +60 degrees C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Sesti in view of Dubey discloses everything claimed as applied above (see claim 14), however, Sesti fails to disclose wherein, when said camera is disposed at the vehicle and exposed to a high temperature greater than 40 degrees C or a low temperature less than - 20 degrees C, the temperature-induced bending of said bend-countering element is in an opposite direction that the temperature-induced bending of said circuit board to at least partially counter the temperature-induced bending of said circuit board.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696